Case 2:15-cv-04677-SJF-ARL Document 99 Filed 05/21/19 Page 1 of 5 PageID #: 1628



 Kaufman Dolowich & Voluck, LLP
 21 South Main Street, Suite 251
 Hackensack, New Jersey 07102
 (201) 708-8240
 Attorneys for Defendant, Bridgehead Container Services Ltd.

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 ALBERTO CONDOLEO and ANNA CONDOLEO,
                                                                 Case No. 15-cv-4677-SJF-ARL
                            Plaintiffs,
                                                                 Hon. Sandra J. Feuerstein, J.D.C.
                   -against-
                                                                Hon. Arlene R. Lindsay, M.J.D.C.
 GUANGZHOU JINDO CONTAINER CO., LTD.;
 BRIDGEHEAD CONTAINER SERVICES LTD.;
 APL CO. PTE LTD.; and APL LTD. USA,
                                                                RESPONSE TO PLAINTIFFS’
                                                                OBJECTIONS TO THE REPORT
                            Defendants.
                                                                AND RECOMMENDATION OF THE
 -------------------------------------------------------------X
                                                                HON. ARLENE R. LINDSAY, M.J.
 APL CO. PTE LTD. AND AMERICAN PRESIDENT
 LINES, LTD.,

                           Third-Party Plaintiffs,

                  -against-

 HMJ Trucking, LLC,

                            Third-Party Defendants.
  -------------------------------------------------------------X
  HMJ Trucking, LLC,

                            Second Third-Party Plaintiff,

                   -against-

  SALSON LOGISTICS, INC.,

                           Second Third-Party Defendant.

  -------------------------------------------------------------X
Case 2:15-cv-04677-SJF-ARL Document 99 Filed 05/21/19 Page 2 of 5 PageID #: 1629



        On April 23, 2019, The Honorable Arlene R. Lindsay, Magistrate Judge, on referral from

 Sandra J. Feuerstein, United States District Judge, submitted the “REPORT AND

 RECOMMENDATION” (hereinafter, as “R&R”) for summary judgment (Docket Entry No. 97).

 On April 23, 2019, plaintiff submitted “PLAINTIFFS’ OBJECTIONS TO THE REPORT AND

 RECOMMENDATION OF THE HON. ARLENE R. LINDSAY, M.J.,” (hereinafter, as

 “Objections”)(Docket Entry No. 98). Defendant, Bridgehead Container Services LTD

 (hereinafter, as “Bridgehead”), responds as follows:

                             I.      STATUTE OF LIMITATIONS

        The Magistrate Judge recommended dismissal of plaintiff’s cause of action for implied

 breach of warranty on two separate grounds: (1) no genuine issue of fact existed as to the claim

 since plaintiff failed to submit admissible evidence that the subject container was not reasonably

 fit for its intended purpose; and (2) because the claim was barred by the statute of limitations. In

 his Objection, Plaintiff alleges the Magistrate Judge erred by considering Bridgehead’s

 meritorious statute of limitations argument since raised by Bridgehead in its reply memorandum.

        This objection is plainly without merit. The Magistrate Judge properly exercised

 discretion to consider Bridgehead’s meritorious argument concerning the statute of limitations,

 particularly having given Plaintiff the opportunity to submit a Sur-Reply to that argument.

 Specifically, the March 26, 2019 Order stated, “Plaintiffs have not had an opportunity to respond

 to this argument. Accordingly, Plaintiffs are directed to file and serve a response…” (Docket

 Entry No. 94). The Second Circuit has made it “abundantly clear that a district court has

 discretion to consider a belatedly-raised argument” in their Reply to an Opposition to Summary

 Judgment. Am. Hotel Int'l Grp. Inc. v. OneBeacon Ins. Co., 611 F. Supp. 2d 373, 375 (S.D.N.Y.

 2009); See also Ruggiero v. Warner-Lambert Co., 424 F.3d 249 (2d Cir. 2005).
Case 2:15-cv-04677-SJF-ARL Document 99 Filed 05/21/19 Page 3 of 5 PageID #: 1630



                             II.    UNSWORN EXPERT REPORT

        Plaintiff’s argument, that the Magistrate Judge erred in premising its grant of summary

 judgment, additionally, on the absence of proof that the subject container breached an implied

 warranty of fitness as a result of Plaintiff’s reliance upon an unsworn expert’s report is similarly

 without merit.

        Plaintiff’s argument concedes that its sole substantive opposition to Bridgehead’s motion

 for summary judgment seeking dismissal of the implied breach of warranty claim was the

 unsworn expert report of David Pope. The case law clearly states that “a district [c]ourt properly

 considers only evidence that would be admissible at trial,” as required by Rule 56. Reza v.

 Khatun, No. 09-CV-233 (MKB), 2017 U.S. Dist. LEXIS 116080, at *4-5 (E.D.N.Y. July 25m

 2017). “Unsworn expert reports do not satisfy the admissibility requirements of Fed. R. Civ. P.

 56(e), and cannot be used [on] a motion for summary judgment without additional affidavit

 support." Ibid; Glowczenski v. Taser Int'l, Inc., No. 04-CV-4052, 2010 U.S. Dist. LEXIS 47269,

 2010 WL 1957289, at *2 (E.D.N.Y. May 13, 2010); Gotlin v. Lederman, 616 F. Supp. 2d 376,

 389 (E.D.N.Y. 2009); Berk v. St. Vincent's Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 352

 (S.D.N.Y. 2005); see also Capobianco v. City of New York, 422 F.3d 47, 55 (2d Cir. 2005).

        Plaintiff seeks to avoid the recommendation of the Magistrate Judge, that dismissal of the

 implied breach of warranty claim by submission of a sworn version of the report of his expert,

 David Pope, out of time. There is no question that the Court established a scheduling order which

 required Plaintiff’s opposition to the motion for summary judgment of Bridgehead to be filed no

 later than June 29, 2018 (Docket Entry No. 72). Plaintiff did not submit an affidavit of David

 Pope, or any other evidence satisfying Fed.R.Civ. P. 56(e) timely, or, for that matter, at any time

 prior to the Magistrate Judge’s recommendation of dismissal. However, a District Court, upon
Case 2:15-cv-04677-SJF-ARL Document 99 Filed 05/21/19 Page 4 of 5 PageID #: 1631



 review of a Magistrate Judge’s recommendation, “will not consider ‘arguments, case law and/or

 evidentiary material which could have been, but [were] not, present to the magistrate judge in the

 first instance.” Komatsu Equip. Co. v. Ravyn & Robyn Constr., LLC, 2018 U. S. Dist. 171326, *

 2 (E.D.N.Y September 28, 2018); Charlot v. Ecolab, Inc., 97 F. Supp. 3d 40, 46 (E.D.N.Y.

 2015); VOX Amplification Ltd. v. Meussdorffer, No. 13-CV-4922, 50 F. Supp. 3d 355, 2014 U.S.

 Dist. LEXIS 138289, 2014 WL 4829578, at *11 (E.D.N.Y. Sept. 29, 2014); Brown v. Smith, No.

 09-CV-4522, 2012 U.S. Dist. LEXIS 19222, 2012 WL 511581, at *1 (E.D.N.Y. Feb. 15, 2012).

        Indeed, even though a party can submit objections to a report and recommendation of a

 magistrate on a dispositive matter, the court will "ordinarily refuse to consider arguments, case

 law and/or evidentiary material which could have been, but was not, presented to the [m]agistrate

 [j]udge in the first instance." Kennedy v. Adamo, No. 1:02-CV-01776-ENV-RML, 2006 U.S.

 Dist. LEXIS 93900, at *2-3 (E.D.N.Y. Aug. 31, 2006). The reasoning is simple, allowing new

 evidence is essentially treating the magistrate’s work as if it were a “dress rehearsal.” Vega v.

 Artuz, No. 97-cv-3775, 2002 U.S. Dist. LEXIS 18270, 2002 WL 31174466, at *1 (S.D.N.Y Sept.

 30, 2002). The Magistrate Judge’s refusal to accept the untimely sworn report of plaintiff’s

 expert was properly within its discretion, as would be the same refusal by the Court.

        Plaintiff raises no other objections to the recommendations of the Magistrate Judge as

 concerning Bridgehead.

                                            III.   Conclusion

        Based upon the above, we respectfully urge the Objections be denied in its entirety as

 they concern Defendant Bridgehead, and that the Court accept the recommendations of the

 Magistrate Judge
Case 2:15-cv-04677-SJF-ARL Document 99 Filed 05/21/19 Page 5 of 5 PageID #: 1632



 Dated: New York, New York
        May 21, 2019


                                     Very truly yours,
                                     Kaufman, Dolowich & Voluck, LLP



                                     __________________________________
                                     Gino A. Zonghetti, Esq.
